                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

ELLISSA WILLIS,                                   )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )             No. 1:18-CV-142
                                                  )
CHRISTOPHER PHILLIPS,                             )
                                                  )
              Defendant.                          )


                               MEMORANDUM OPINION

       This civil action is before the Court on Plaintiff’s “Motion to Strike Affirmative

Defenses” [Doc. 17]. Defendant has not filed a response, and the time for doing so has

passed. See E.D. Tenn. L.R. 7.1(a), 7.2. For the reasons that follow, the Court will grant

in part, and deny in part, Plaintiff’s motion.

                                 I.     Background

       Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, Plaintiff moves to

strike six of Defendant Phillips’s affirmative defenses. [Doc. 17]. In the alternative,

Plaintiff requests a more definite statement, pursuant to Rule 12(e), as to each of the six

affirmative defenses. [Id. at 4].

       First, Plaintiff moves to strike Defendant’s first affirmative defense, in which

Defendant asserts that Plaintiff has failed to state a claim upon which relief can be granted

pursuant to Rule 12 of the Federal Rules of Civil Procedure. [Doc. 15 at 8; Doc. 17 at 4].
Plaintiff submits that the defense, as pled, is a conclusory allegation, and is insufficiently

pled because it fails to provide sufficient facts. [Doc. 17 at 4].

       Second, Plaintiff moves to strike Defendant’s second, third, fourth and fifth

defenses, which Plaintiff lumps together. [Id. at 4-5]. Defendant’s second defense alleges

that Plaintiff’s alleged injuries “were proximately caused by a pre-existing condition or

injury and/or by actions of others or events separate, distinct, unrelated and remote to any

action or inaction of this Defendant[.]” [Doc. 15 at 8]. Defendant’s third defense alleges

that Plaintiff failed to exercise ordinary care and prudence for her own personal safety,

which was the sole proximate cause of her injuries. [Id. at 9]. Defendant’s fourth defense

states that Plaintiff’s injuries “were solely and proximately caused by the acts or omissions

of others[.]” [Id.]. Defendant’s fifth defense states that Plaintiff failed to state a cause of

action upon which punitive damages may be granted. [Id.]. As to these defenses, Plaintiff

states that Defendant has failed to plead with specificity the name or description of the

person or entity allegedly at fault, or any facts that could constitute negligence on behalf

of such person. [Doc. 17 at 5]. Thus, Plaintiff asserts that Defendant’s second, third,

fourth, and fifth defenses consists merely of “conclusory allegations.” [Id. at 6].

       Third, Plaintiff moves to strike Defendant’s fourteenth defense, in which Defendant

states that he reserves the right to move for permission to amend his answer and assert

additional or more specific affirmative defenses, based on further investigation and

discovery. [Id.]. Plaintiff asserts that this is an improper conclusory allegation, and if

Defendant has facts regarding additional affirmative defenses, those defenses should be

specifically pled. [Id.].

                                              2
                             II.     Standard of Review

       A. Striking a Pleading

       Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, the Court “may strike

from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter.” Fed. R. Civ. P. 12(f). The decision to strike an affirmative defense is

solely discretionary. ConcoPhillips, Co. v. Shaffer, No. 3:05-cv-7131, 2005 WL 2280393,

at *2 (N.D. Ohio Sept. 19, 2005). The Sixth Circuit has held that “because of the practical

difficulty of deciding cases without a factual record it is well established that the action of

striking a pleading should be sparingly used by the courts. It is a drastic remedy to be

resorted to only when required for the purposes of justice.” Brown & Williamson Tobacco

Corp. v. United States, 201 F.2d 819, 822 (6th Cir. 1953) (internal citations omitted); see

also Operating Eng’rs Local 324 Health Care Plan v. G&W Constr. Co., 783 F.3d 1045,

1050 (6th Cir. 2015) (stating that the function of a motion to strike is to “avoid the

expenditure of time and money [arising] from litigating spurious issues by dispensing with

them early in the case” (internal quotation marks omitted)). The Sixth Circuit has also

stated that “[a] motion to strike should be granted only when the pleading to be stricken

has no possible relation to the controversy.” Brown & Williamson Tobacco Corp., 201

F.2d at 822. In other words, a motion to strike an affirmative defense under Rule 12(f) “is

proper if the defense is insufficient; that is, if as a matter of law, the defense cannot succeed

under any circumstances’” S.E.C. v. Thorn, No. 2:01-cv-290, 2002 WL 31412440, at *2

(S.D. Ohio Sept. 30, 2002) (internal quotation marks omitted).



                                               3
       B. More Definite Statement

       Federal Rule of Civil Procedure 12(e) permits a court, on a party’s motion, to order

“a more definite statement of a pleading to which a responsive pleading is allowed but

which is so vague or ambiguous that the party cannot reasonably prepare a response.”

Fed. R. Civ. P. 12(e). Rule 7(a) states that a reply to an answer is allowed “if the court

orders one.” Fed. R. Civ. P. 7(a). This Court will construe an answer as a “pleading to

which a responsive pleading is allowed” for purposes of Rule 12(e). See Exclusively Cats

Veterinary Hosp., P.C. v. Pharmaceutical Credit Corp., No. 13-cv-14376, 2014 WL

4715532, at *1 (E.D. Mich. Sept. 22, 2014) (holding the same). The granting of a motion

for a more definite statement is generally disfavored by district courts, given the liberal

notice pleading standards of federal civil procedure and the accompanying nature of

pretrial discovery. Watson v. Westgate Resorts, No. 3:08-cv-516, 2009 WL 902313, at *1

(E.D. Tenn. Mar. 31, 2009); see also Fed. Ins. Co v. Webne, 513 F. Supp. 2d 921, 924

(N.D. Ohio 2007) (“Federal courts generally disfavor motions for more definite statements.

In view of the notice pleading standards of Rule 8(a)(2) and the opportunity for extensive

pretrial discovery, courts rarely grant such motions.”). A more definite statement is only

warranted in extreme circumstances where the complaint is unintelligible, not simply

because a party seeks greater detail or finds the allegations in a pleading inherently

contradictory. Watson, 2009 WL 902313, at *1.




                                            4
                                      III.   Analysis

       Twombly 1 and Iqbal 2 modified the pleading requirements for complaints by creating

a plausibility standard. Sewell v. Allied Interstate, Inc., No. 3:10-cv-113, 2011 WL 32209,

at *6 (E.D. Tenn. Jan. 5, 2011). However, the Supreme Court did not state in Twombly or

Iqbal, or any case since, that this heightened pleading standard applies to defenses, and the

Sixth Circuit has not expanded Twombly and Iqbal to apply to defenses. Id. District courts

across the country are split on whether the Twombly and Iqbal heightened pleading

standard applies to affirmative defenses. Id. (collecting cases).

       Under the current Sixth Circuit approach, “[a]n affirmative defense may be pleaded

in general terms and will be held to be sufficient . . . as long as it gives plaintiff fair notice

of the nature of the defense.” Lawrence v. Chabot, 182 F. App’x 442, 456 (6th Cir. 2006)

(internal quotation marks omitted). In Lawrence, which involved a § 1983 civil rights

action, the Sixth Circuit held that it was sufficient for the defendants to plead that they were

“entitled to qualified immunity for all activities complained of in this complaint.” Id. The

Sixth Circuit has also held, post-Twombly, that a defendant sufficiently pleaded a

statute-of-repose defense when its answer stated that “Plaintiff’s causes of action are barred

in whole or in part by the applicable statutes of limitations and repose.” Montgomery v.

Wyeth, 580 F.3d 455, 467 (6th Cir. 2009).




       1
           Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).
       2
           Ashcroft v. Iqbal, 556 U.S. 662 (2009).
                                                  5
       Because Twombly and Iqbal do not expressly apply to defenses, and because the

Sixth Circuit has not expanded the heightened pleading standard to affirmative defenses,

this Court declines to do so. Accordingly, this Court will address whether each of the

challenged defenses are sufficient to provide Plaintiff with fair notice of the nature of the

defense.

       A. Failure to State a Claim

       “Every defense,” including “failure to state a claim upon which relief can be

granted,” “must be asserted in the responsive pleading if one is required.”

Fed. R. Civ. P. 12(b). Failure to state a claim upon which relief can be granted may be

raised in any pleading allowed under Rule 7(a), including an answer to a complaint.

Fed. R. Civ. P. 12(h)(2)(A); see also Sony/ATV Music Pub. LLC v. D.J. Miller Music

Distribs., Inc., No. 3:09-cv-1098, 2011 WL 4729807, at *5 (M.D. Tenn. Oct. 7, 2011)

(stating that courts in the Sixth Circuit have accepted “failure to state a claim” as an

affirmative defense). Accordingly, Defendant’s affirmative defenses 1 and 5, 3 which assert

that Plaintiff has failed to state a claim and has failed to state a cause of action entitling her

to punitive damages, respectively, are not immaterial conclusory allegations, and

sufficiently inform Plaintiff of the nature of the defenses. Moreover, there are no extreme

circumstances regarding these defenses such that a more definite statement is necessary.




       3
          This Court notes that Plaintiff lumped affirmative defense five with defenses two, three,
and four in her motion, arguing that Defendant failed to properly identify third parties allegedly at
fault for Plaintiff’s injuries. This Court addresses affirmative defense five here because it is
unclear how Plaintiff’s argument regarding unidentified non-party tortfeasors is relevant to the
defense of failure to state a cause of action for punitive damages.
                                                 6
The Court will deny Plaintiff’s motions to strike and for a more definite statement as to

Defendant’s first and fifth affirmative defenses.

       B. Unidentified Non-Party Tortfeasor

       In Brown v. Wal-Mart Discount Cities, the Tennessee Supreme Court held that

“unless the nonparty is identified sufficiently to allow the plaintiff to plead and serve

process on such [a] person . . . the trial court should not permit the attribution of fault to

the nonparty.” 12 S.W.3d 785, 788 (Tenn. 2000). The Brown rule “should be viewed as a

shield that can be used by a plaintiff to ward off a defendant’s attempt to avoid the

imposition of fault upon itself by assigning fault to one who, because of its phantom status,

cannot be cast in judgment.” Breeding v. Edwards, 62 S.W.3d 170, 174 (Tenn. Ct. App.

2001). Thus, to the extent that Defendant’s answer does not sufficiently identify the

nonparties upon which Defendant seeks to impose fault, the Court finds Plaintiff’s motion

to strike well taken in light of this rule. See Welch v. FFE Transp. Services, Inc., No.

3:13-cv-336, 2015 WL 3795917, at *4 (E.D. Tenn. June 18, 2015) (granting motion to

strike the defendant’s affirmative defenses alleging fault on the part of unidentified

non-parties); Debakker v. Hanger Prosthetics & Orthotics East, Inc., No. 3:08-cv-11, 2009

WL 3241739, at *2-3 (E.D. Tenn. Sept. 30, 2009) (same). Accordingly, this Court will

grant the Plaintiff’s motion to strike as to the second portion of the second defense, as it

relates to the “actions of others,” and the entirety of the fourth defense.

       On the other hand, this Court declines to strike the first portion of the second

defense, which relates to a pre-existing condition, and the third defense, which relates to

Plaintiff’s failure to exercise ordinary care for her own safety. The only argument that

                                              7
Plaintiff raises with regard to these affirmative defenses is that Defendant failed to identify

the individuals responsible for other acts. However, such an argument is not applicable to

these defenses. Defendant’s allegation in his second affirmative defense, that Plaintiff’s

injuries were caused by a pre-existing condition, rather than the actions of Defendant, do

not assert any third-party liability, and thus, Plaintiff’s arguments are inapplicable to this

defense. Additionally, in his third affirmative defense, Defendant has identified the party

whose acts or omissions he alleges contributed to Plaintiff’s injuries, namely, those of

Plaintiff herself. Thus, this Court finds that Plaintiff has not stated any valid ground to

strike, or require a more definite statement of, the first portion of the second defense or any

portion of the third defense, and this Court will deny Plaintiff’s motion as to those defenses.

       C. Reservation of Right to Assert Additional Defenses

       A defendant may amend his answer as a matter of course within 21 days of serving

it. Fed. R. Civ. P. 15(a)(1)(A). Otherwise, a defendant may amend his answer only with

the consent of the opposing party or with the court’s leave. Fed. R. Civ. P. 15(a)(2). This

Court will decline to strike affirmative defense 14, in which Defendant purports to reserve

the right to assert additional defenses after investigation. Defendant will be constrained by

the limits of Rule 15, and the Court’s scheduling order, and he cannot bestow upon himself

any greater rights by setting forth the assertions contained in affirmative defense 14. Other

courts have likewise declined to strike such reservations. See, e.g., Sony/ATV Music Pub.

LLC, 2011 WL 4729807, *5 (“Because Defendant retains the right to amend its Answer

under Rule 15(a), and because district courts have found that a reservation of this right via

an affirmative defense is appropriate, the Court denies Plaintiff’s motion to strike[.]”);

                                              8
Bartram, LLC v. Landmark American Ins. Co., No. 1:10-cv-28, 2010 WL 4736830, *7

(N.D. Fla. Nov. 16, 2010) (“Although the language of the reservation is imprecise, the

Court denies Plaintiff’s motion to strike the reservation of right to add affirmative defenses

because Defendant does retain the right to seek leave of Court to amend Defendant’s

pleading”); Centex Homes v. Mr. Stucco, Inc., No. 8:07-cv-365, 2008 WL 793587, *2

(M.D. Fla. Mar. 25, 2008) (“Defendant’s motion to strike the reservation is unnecessary

and serves only to waste this Court’s limited resources”). Accordingly, this Court will

deny the motions to strike and for a more definite statement on this ground.

                                 IV.    Conclusion

       For the reasons stated above, the Plaintiff’s motion to strike will be granted as to the

second portion of the second defense, relating to the “actions of others,” and the entirety

of the fourth defense, but will be denied as to the remaining defenses. Likewise, Plaintiff’s

request for a more definite statement is denied. An order consistent with this opinion will

be entered.


                                      s/ Thomas W. Phillips
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                              9
